Citation Nr: 1206246	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  07-32 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to August 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2005 and July 2006 rating decisions of the Providence, Rhode Island, Department of Veterans' Affairs (VA) Regional Office (RO). 

The Veteran testified at a video conference Board hearing before the undersigned Acting Veterans' Law Judge in December 2010.  A transcript of that hearing has been associated with the claims file.  

The Board remanded the claim in April 2011 for further development and consideration.  The case has been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The Veteran's account of sustaining a blow to the top of his head in service is not credible.

2.  The preponderance of the evidence is against a finding that the current cervical spine disability is related to the Veteran's military service; nor did cervical arthritis become manifest to a compensable degree within one year of separation from service.  


CONCLUSION OF LAW

The cervical spine disability was not incurred in or aggravated by military service, and cervical arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The RO provided the appellant with initial notice in September 2005.  However, complete notice as to all the above-mentioned elements was not sent to the Veteran until June 2010, subsequent to the initial adjudication.  While the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in an October 2011 supplemental statement of the case.  Thus, any timing error was harmless and not prejudicial to the Veteran.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).  The Board also notes that the Veteran has shown he has actual notice of the evidence necessary to substantiate his claim as he has alleged an in-service injury and provided lay evidence of continuity of symptomatology and a medical opinion attributing the current cervical spine disability to the in-service injury.

VA has obtained private medical records, VA medical records, and records from the Social Security Administration.  VA also afforded the appellant the opportunity to give testimony before the Board in December 2010.  

VA has not provided the Veteran with an examination in connection with the claim.  In this regard, the Secretary must secure a VA medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C.A. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i).

In McLendon, the United States Court of Appeals for Veterans Claims (Court) addressed each of the above elements and how the Board must apply the facts of the case to the law regarding when an opinion was necessary.  As to evidence of a current disability, there is competent evidence of a current cervical spine disability.  Thus, element (1)-competent evidence of a current disability-has been met.

As to element (2)-addressing in-service disease or injury-the Veteran alleges he sustained an injury to his neck, when two pallets came on top of his head and shoulders.  See Board hearing transcript on page 4.  The Veteran confirmed that he was claiming the injury to his neck occurred at the same time as the injury to his low back (for which disability the Veteran is service connected).  Id. at pages 6-7.  Regrettably, the Board finds such allegation not credible.  The reasons for this determination follow.

Specifically, the service treatment records show that the Veteran complained only of low back pain in relation to the October 1969 injury and the 1970 incident.  The Board notes that there is no indication that VA is missing any service treatment records.  Thus, it finds that the service treatment records are complete.  The service treatment records are silent for a complaint of neck pain at the same time the Veteran was reporting low back pain.  For example, when seen in May 1970, the Veteran reported that he had pulled muscles in his back and now felt that his right leg was shorter than the left.  The examiner examined only the lumbar spine.  When the Veteran was seen in June 1970, he reported hurting his back when he leaned over.  This would involve the lumbar spine as well.  The examiner examined only the lumbar spine.  

This pattern of addressing only low back pain continued following the Veteran's service discharge.  For example, when the Veteran was hospitalized at VA in May 1971 (within one year following service discharge) for pain in his "lower back," see May 1971 hospitalization summary report, the Veteran noted he had had a similar episode in service in 1969 and 1970.  At no time did the Veteran discuss having injured his neck, nor was he complaining of neck pain.  This pattern of reporting only low back pain/injury went on for years.  In the April 1972 VA examination report, the examiner specifically noted that the Veteran pointed to his lumbar area as the site of the pain.  See VA examination report at item # 41.  In a May 1976 VA examination report, the Veteran reported he had strained his back in service and it is clear that the Veteran's reference to his "back" is the lumbar spine.  In a July 1979 VA Form 21-4138, Statement in Support of Claim, the Veteran wrote, "[I]n October of 1969, . . .  [a] pallet of cargo was dropped on top of me while loading a flat bed truck in Pho Bia.  I was transported to DaNang to McB1's infirmary by ambulance and treated for severe muscle spasms in my lower back."  (Italics added.)  In a February 1980 VA examination report, the examiner wrote that the Veteran reported he had "hurt his low-back in 1969 when a pallet of medical supplies w[as] dropped on his back."  (Italics added.)  In a February 1983 VA examination report, the examiner reported the Veteran complained of chronic low back pain and noted that while in Vietnam he went to grab a pallet and had "severe pain in his low back which went to his knees."  (Italics added.)  

The first time the Veteran reported an alleged in-service neck injury was in 1998-almost 30 years following service discharge.  

The allegations during the appeal of an in-service neck injury and chronic symptoms of neck pain since service are rejected as not credible.  The Board finds that had the Veteran injured his neck, he would have reported the neck injury and/or neck pain at some point in service and/or in the years following service discharge since he was seen regularly regarding the specific injury the Veteran claims to have also injured his neck.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-441 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).  The circumstances upon which Judge Lance explained would be a basis for the Board to find that the absence of evidence was substantive negative evidence are the facts presented in this case.  Id. at 440.  

For the above reasons, the Board finds that element (2)-evidence establishing that an event, injury, or disease occurred in service-has not been met.  Because the Board finds that the Veteran's allegations of an in-service neck injury and chronic pain since 1969 are not credible, it also finds that the Veteran's wife's statements regarding continuity of symptomatology are also not credible.  

The Board is aware of the multiple opinions the Veteran has submitted where medical professionals have attributed the current cervical spine disability to service.  All of these medical opinions are based upon history reported by the Veteran, which history of both an in-service neck injury and chronic pain thereafter is rejected for the above reasons and thus, these opinions cannot establish a basis that the current disability "may" be related to service.  Additionally, any allegation by the Veteran of a relationship to service is rejected because the Board finds that the Veteran's statements regarding a neck injury and ongoing neck symptomatology lack credibility.  Thus, the Board finds that element (3)-whether the disability may be due to service-has not been met as well.  

Because at least one of the elements has not been met, the Board need not address element (4)-whether there is sufficient competent medical evidence to decide the claim.  Hence, a medical examination with a medical opinion is not necessary to make a decision on the claim for entitlement to service connection.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and he did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  He submitted multiple statements throughout the appeal and provided relevant testimony.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Factual Background

The Veteran's service treatment records note that, in May 1970, he reported that he pulled muscles in his back last October 1969, and now felt that his right leg was shorter than his left.  The diagnosis was normal physical examination.  In June 1970 he reported that he hurt his back a week ago when he leaned over and could not straighten up.  The diagnosis was muscle spasm.  He was treated two more times that month and was told to continue his medication and was placed on light duty for one more week.  Separation examination the next month, July 1970, noted that a spine examination was normal.  

In May 1971, the Veteran was admitted to a VA facility with low back pain without radiculopathy.  He stated that he had two instances in service in which he suffered low back injuries.  The Veteran reported that in 1969, he felt pain when he lifted a heavy object, and in June 1970 when he bent over to pick up a paper.  He denied radicular pain or organ involvement during these two injuries.  Later that month, the Veteran requested service connection for a back condition.

A July 1971 rating decision granted service connection for low back strain, and assigned a 10 percent rating.

VA examinations for the purposes of entitlement to an increased rating for his service-connected low back disability were conducted in April 1972, May 1976, February 1980, and February 1983.  The Veteran did not refer to any in-service cervical spine injury, cervical symptomatology, and there were no examination findings of any cervical condition.  

In July 1997, the Veteran presented to a neurologist, V.P.B., M.D., with complaints of numbness in the left side of his forehead and face which began insidiously one week ago.  The examiner diagnosed a fifth cranial nerve mononeuropathy, and noted that Lyme disease should also be considered.  In August 1997, the physician noted that laboratory tests for Lyme disease were negative.  The Veteran's neck was noted to be supple.  There was no weakness, muscle tenderness, or sensory complaints.  

A VA compensation examination was conducted in February 1998.  The Veteran stated that a load of medical supplies struck him on the head in service and pushed him to the ground.  He reported the injury, was taken to a medical unit via ambulance, and hospitalized for 3 days.  He stated that his back is always painful and does not have any lower extremity numbness.  The diagnosis was lumbosacral strain with degenerative change.  Again, there were no complaints or findings of a cervical spine condition.  

In November 1999, the Veteran was involved in a motor vehicle accident.  Private treatment records note that he complained of neck stiffness and pain.  A September 2000 magnetic resonance imaging (MRI) found four right-sided cervical disc bulges.  

In a February 2001 letter, R.C.L., M.D., noted that the Veteran was involved in a November 1999 motor vehicle accident.  He stated that the Veteran had multiple degenerative cervical disc disease, which was due to genetic factors and age, without a prominent overriding single abnormality.  He also stated that the Veteran's current problem was due to nerve root traction secondary to a flexion/extension injury.  

In 2003, the Veteran was diagnosed with multiple sclerosis.  

In a March 2004 report, E.F.H., M.D., stated that the Veteran was self employed as a plumber since 1988 but his ability to perform that job decreased by 50 percent after the November 1999 motor vehicle accident.  The private physician opined that the Veteran's pre-existing cervical spondylosis was exacerbated and aggravated by the November 1999 motor vehicle accident.  

A decision of the Social Security Administration (SSA) granted the Veteran disability insurance benefits due to multiple sclerosis, posttraumatic stress disorder (PTSD), back and neck pain, poor vision, hearing loss, and the residuals of Lyme disease.  

In a letter dated in June 2005, the Veteran's private physician, W.A.R. M.D., essentially stated that the Veteran's neck pain was more likely as not related to his in-service injuries.  

A VA examination was conducted in June 2005.  The Veteran related a history of being struck on the top of his head by a heavy load in Vietnam.  The examiner stated that the Veteran had symptoms in the axial skeleton secondary to a blow to the top of the head which is manifesting itself as degenerative joint disease at this time, although the Veteran had not requested service connection for the condition.  

In September 2005, the Veteran requested service connection for a neck condition secondary to a head injury.  At that time, and in subsequent statements and testimony, he stated that two heavy pallets of medical equipment fell on his head in service around the Fall of 1969.  He was driven via ambulance 100 miles to Da Nang.  As the Veteran's battalion was moving to another location, the only treatment he received was Valium from a medical corpsman, and he was given four or five days of bed rest.  He noted that the condition had continuously bothered him since service, a November 1999 post-service motor vehicle accident aggravated the pre-existing problem, and the condition was currently much worse and greatly decreased his daily functioning.  He also noted that the record contained numerous statements from physicians indicating that his current cervical spine disability is the result of the pallets striking his head in service.  

In a February 2006 letter R.J.S. D.O., stated that he treated the Veteran from 2000 to 2004 for a minor motor vehicle accident in November 1999.  During that treatment, the physician stated that the Veteran's neck pain was inconsistent with the motor vehicle accident.  The Veteran informed him about an in-service compression injury in 1968.  As a result of this injury the Veteran sustained 5 disc bulges, as confirmed by MRI.  

In a statement received in May 2006, the Veteran's spouse stated that she married the Veteran in 1972, and he rarely spoke about his experiences in Vietnam.  However, the Veteran did tell her about an in-service accident in which two pallets of medical equipment field of a truck and struck the top of his head.  Since this injury occurred in the field, a medical corpsman merely gave him some muscle relaxants and aspirin, and his unit moved on.  She stated that the Veteran would have episodes of debilitating neck pain due to this injury which would require bed rest for days.  

In a December 2007 letter Dr. R.J.S. stated that, "upon careful review of [the Veteran's] physical examination and medical records, it is most likely that the neck pain he is experiencing as a direct result of compression injury he sustained while serving in the armed forces in Vietnam."  In a Report of Contact, dated in March 2008, Dr. R.J.S.'s secretary informed the RO that the physician does not have any of the Veteran's treatment records.  

In an October 2008 and April 2009 VA neurology notes, the Veteran stated that he sustained a neck compression injury in Vietnam, and that a motor vehicle accident in the late 1990's exacerbated the symptoms.  He noted that he had felt beat up, sore, and aching from the waist upward since the 1970's.  

At the December 2010 hearing, the Veteran testified that he injured his neck when two pallets of cargo fell and came on top if his head and shoulders.  He stated it caused him to go to the ground and was in severe pain.  The Veteran stated that they transported him by ambulance to Da Nang, where he was placed on bed rest for four or five days.  The Veteran confirmed to the undersigned that his neck and low back injuries occurred at the same time.  He noted being in an automobile accident in 1999 but stated that such aggravated his pre-existing cervical spine disability.  

III.  Analysis

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain conditions like arthritis are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability, or indicating he has since at least the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996). 

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic (i.e., permanent) in service.  If, however, chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998). 

Lay evidence, however, can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When for example a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay person competent to identify varicose veins). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (meaning about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a cervical spine disability.  As discussed above, the Board finds that the Veteran's allegation of an in-service neck injury and chronic symptoms associated with that injury to be not credible for all the reasons described above.  See pages 5-6 of the decision.  The Board is aware that the Veteran testified that did not know to distinguish between his neck and low back when discussing his back injury and subsequent pain.  However, the contemporaneous records show otherwise.  For example, the service treatment records, the Veteran's statements, and the medical records in the 13 years following service discharge all show the Veteran reporting low back pain.  See service treatment records; May 1971 VA examination report; May 1971 VA hospitalization summary report; April 1972 VA examination report; May 1976 VA Form 21-4138; May 1976 VA examination report; July 1979 VA Form 21-4138; July 1979 private medical record; February 1980 VA examination report; and February 1983 VA examination report.  

In reading through all these records, it is clear that the Veteran's pain involved his low back and not his neck or cervical spine.  Every time the Veteran reported the in-service injury to a VA examiner, he discussed his low back.  See id.  All of these facts refute the Veteran's allegation that he had pain in both areas.  See Kahana, supra.  Although the Veteran has been awarded service connection for posttraumatic stress disorder and is deemed to be a "combat veteran," his allegation of the in-service neck injury was not one that he has claimed occurred during combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) do not apply.

Because the Board finds as fact that the in-service neck injury did not occur, it accords no probative value to the medical opinions, wherein medical professionals attributed the current cervical spine disability, at least in part, to the in-service injury.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (the Board "may reject a medical opinion that is based on facts provided by the veteran that have previously been found to be inaccurate ... [or] because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.").  

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application, and the appeal of this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Entitlement to service connection for a cervical spine disability is denied.  



____________________________________________
Alexandra P. Simpson 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


